IN THE SUPREME COURT OF THE STATE OF DELAWARE

    HANNA A. LAYTON,1                         §
                                              §   No. 378, 2018
         Respondent Below,                    §
         Appellant,                           §   Court Below—Family Court
                                              §   of the State of Delaware
         v.                                   §
                                              §   C.A. No. CN11-03412
    JACKSON P. LAYTON,                        §   Petition No. 18-02352
                                              §
         Petitioner Below,                    §
         Appellee.                            §

                             Submitted: December 28, 2018
                             Decided:   February 27, 2019

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                      ORDER

       After careful consideration of the parties’ briefs and the record on

appeal, we conclude that the judgment below should be affirmed on the basis

of the Family Court’s well-reasoned order dated June 25, 2018. The

appellant’s arguments regarding the rescission of the maternal grandmother’s

guardianship, the award of sole custody to the appellee, and subsequent events

are outside the scope of this appeal.2




1
 The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
2
 The rescission of the guardianship and award of sole custody are the subject of another
appeal, Layton v. Layton, No. 377, 2018.
     NOW, THEREFORE, IT IS ORDERED that the judgment of the

Family Court is AFFIRMED.

                             BY THE COURT:



                             /s/ Karen L. Valihura
                             Justice




                             2